Citation Nr: 0947892	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  04-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office  
in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from September 1964 to 
September 1986.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

In October 2008, the Board remanded this issue for additional 
evidentiary development.  The case has since been returned to 
the Board for further appellate action.


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied service 
connection for hypertension; the Veteran did not perfect an 
appeal of that decision.

2.  The evidence received since the previous rating decision 
is cumulative or redundant of evidence previously of record, 
or does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 
(2009).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the Board remanded this claim in October 2008 
specifically for the purpose of ensuring that proper notice 
was sent to the Veteran.  Subsequently, an October 2008 
letter was provided to the Veteran, which informed him of the 
evidence necessary to reopen and substantiate his claim, 
consistent with Kent (cited above).  That letter also 
included information pertinent to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the October 2008 
letter, and opportunity for the Veteran to respond, the 
November 2009 supplemental statement of the case reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  

The record also reflects that VA has made reasonable efforts 
to obtain, or to assist in obtaining, all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, post-service records from Beale Air Force 
Base, VA treatment records, and the report of a September 
2006 VA examination.  Also of record and considered in 
connection with the appeal are various statements submitted 
by the Veteran and his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted. 




II.  Analysis

The Veteran has submitted an application to reopen his claim 
of entitlement to service connection for hypertension.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Veteran filed his application to reopen in November 2002.  
Pertinent to claims filed after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

However, evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously before agency 
decisionmakers.  38 C.F.R. § 3.156(a), Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000).

This claim was previously denied by the RO in March 2002 
because the condition was not incurred in or caused by 
service.  The evidence of record at the time of the March 
2002 decision included treatment records from the Naval 
Medical Center establishing a diagnosis of hypertension, as 
well as the Veteran's service records, showing a blood 
pressure reading at entry in August 1964 of 140/96, and a 
blood pressure reading at discharge in May 1986 of 136/80.  
Those records also included several other blood pressure 
readings, including an elevated reading of 178/100 during an 
emergency room admission for a dental abscess.  

Added to the claims file following the March 2002 RO decision 
are duplicate service treatment records, post-service 
treatment records from private providers and from military 
medical centers, and the report of a VA examination in 
September 2006, as well as additional statements from the 
Veteran, and a statement from his former wife.  

Based on the record, the Board finds that new and material 
evidence has not been received to reopen the claim.  The 
Veteran's assertions that hypertension is related to service 
had previously been voiced and were considered by the RO; the 
more recent assertions are therefore cumulative.  A letter 
from the Veteran's former wife attests to her knowledge that 
the Veteran was being treated for hypertension for as long as 
she has known him.  However, she indicated that they first 
met in 1990, several years after his discharge.  Thus, this 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim.  It is therefore cumulative, and 
is not new and material.  

Similarly, recent medical evidence disclosing that the 
Veteran continues to suffer hypertension is not new and 
material, as a current disability was known and conceded in 
March 2002.  Post-service treatment records do not go any 
earlier than 1991, roughly five years after the Veteran was 
discharged.  Evidence tending to confirm previously 
established facts is considered cumulative, and is therefore 
not new and material.  

Regarding the September 2006 VA examination, while this 
report includes a nexus opinion, that opinion is decidedly 
negative, finding that hypertension was not incurred in 
service and was not aggravated by service.  While such an 
opinion was not of record at the time of the prior decision, 
it tends to confirm the conclusion of the RO in that 
decision, and is, in that sense, cumulative.  In other words, 
at the time of the prior determination, there was an absence 
of a nexus to service.  The current opinion confirms that 
there is an absence of a nexus to service.  In any event, it 
cannot be logically argued that receipt of a negative nexus 
opinion raises a reasonable possibility of substantiating a 
claim for service connection.  Accordingly, none of the 
evidence added to the file since the March 2002 rating 
decision is new and material for the purpose of reopening the 
claim of entitlement to service connection for hypertension.  
Therefore, the claim is not reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for hypertension is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


